UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1507


In re: RICHARD DEBLOIS,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:11-cv-00488-CCB)


Submitted: October 23, 2019                                   Decided: October 29, 2019


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard DeBlois, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard DeBlois petitions for a writ of mandamus seeking an order requiring the

district court to docket and consider filings in a closed case. We conclude that DeBlois is

not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018).

      The relief sought by DeBlois is not available by way of mandamus. Instead,

DeBlois is free to file another 28 U.S.C. § 2254 (2012) petition, although we express no

opinion on the timeliness or merits of any such petition. Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2